Guy, J.
Uninterrupted delivery of the milk supply to the people of this city is so vital for the *129preservation of the general health of the community, and especially children and invalids, that any organized effort to interfere therewith must be regarded as an act of hostility to the public weal and such an unlawful purpose as calls for the exercise of the full authority of the courts and police authorities. Whatever may be the right or wrong of the present wage controversy, the health of this entire community cannot be made subservient thereto. Picketing and other acts alleged against the defendants have been held not to be unlawful under ordinary conditions, but when linked with a purpose inimical to the welfare of the community they become unlawful. This court would hesitate in an ordinary wage dispute to grant the relief asked for herein, but feels that it is its duty to assert the full power of the court under the circumstances to protect the lives and health of the people of New York. The motion to restrain the defendants is therefore granted, with notice to the defendants that any disobedience of the order herein will be visited with the fullest measure of punishment within the power of this court.
Motion granted.